Citation Nr: 0032347	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-48 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
bilateral otitis media.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran had active military duty from March 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Washington, 
regional office (RO) of the Department of Veterans' Affairs 
(VA). 

In a December 1994 decision the RO determined that new and 
material evidence had not been submitted in order to reopen a 
claim for service connection for otitis media.  In February 
1995 the veteran submitted a letter in which he stated that 
he was disagreeing with the December 1994 rating decision.  
He reported that his disagreement was based on the 
presumption of soundness.  In March 1995 the RO informed the 
veteran that the only appealable issue was whether the 
evidence considered in December 1994 was new and material.  
He was informed that he had the right to appeal this 
decision.  The Board finds that the February 1995 notice of 
disagreement is adequate.  The December 1994 decision is not 
final and is included in the current appeal.

The issue of an increased rating for bilateral hearing loss 
will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In June 1979 the RO denied service connection for otitis 
media.  The veteran did not appeal that decision.

3.  The evidence received since the RO's unappealed June 1979 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The June 1979 rating decision by the RO, which denied 
entitlement to service connection for otitis media, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the RO's June 1979 decision 
is new and material, and the veteran's claim for entitlement 
to service connection for otitis media has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection may be granted for a 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 2000). 

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).

The evidence of record at the time of the December 1994 
rating decision by the RO, which denied entitlement to 
service connection for otitis media, is briefly summarized.  

The service entrance examination showed bilateral retraction 
of the eardrums, which was not considered disabling.  The 
veteran noted on his medical history that he had never had or 
did not currently have ear, nose or throat trouble, running 
ears, or worn hearing aids.  

The service medical records show that in March 1952 the 
veteran's right and left ears were noted as normal.  The 
record also noted that he was assigned a limited duty 
designated.  He was listed as being considered unfit for the 
following types of duty: swimming, good hearing, loud and 
prolonged noises.  The limitation was considered to be 
temporary.  The examination showed perforation of the 
tympanic membrane due to recurrent otitis media.  He had a 
past history of several episodes of otitis media, and at that 
time he had no otorrhea, vertige of tinnitus.  There was 
right ear perforation, dry with slight dullness and 
retraction of both tympanic membrane.  The left ear tympanic 
membrane was dry and intact.  He was treated in December 1955 
for serous otitis media.  The separation examination 
clinically evaluated the ears and eardrums as normal.

The veteran was seen at a VA ear, nose, and throat clinic in 
March 1979.  The clinical history showed that the veteran had 
ear trouble since 1953.  The diagnosis was bilateral otitis 
media, serous.  

In May 1979 the RO denied entitlement to service connection 
for chronic bilateral otitis media.  At that time the RO 
found that pre-service otitis media was not permanently 
aggravated beyond the natural course of the disorder.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal this determination.  Accordingly, 
the May 1979 decision is final.  38 U.S.C.A. § 7105 (West 
1991).

Subsequently received were private medical records, which 
show treatment for ear problems in 1978 and 1979.  In a May 
1979 private medical statement it was reported that the 
veteran had chronic, adhesive otitis media with intermittent 
ear infections.  In June 1979 the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that determination.  
Accordingly the June 1979 decision is final.  38 U.S.C.A. 
§ 7105.  However, the veteran may reopen his claim with the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted or associated with the claims file since 
the prior denial of service connection for otitis media 
includes private and VA outpatient treatment records and 
examinations dated from 1978 to 1996 which showed diagnoses 
of chronic left tympanomastoiditis, bilateral tympanic 
membrane atelectatic, bilateral tympanic membrane perforation 
and post-operative status mastoidectomy, tympanoplasty type 
II, stage I.  The July 1996 VA examination revealed a 
diagnosis was chronic right ear and status post 
tympanomastoidectomy, right ear.  

A hearing was held at the RO in March 1997.  The veteran 
detailed his service experience as well as his current level 
of hearing impairment.

An August 1997 statement from a VA physician indicates that 
the veteran had been followed for chronic otitis media at the 
VAMC since 1998.  It was reported that his problems dated 
back to his Navy service in 1952 to 1956.  The physician 
noted that the veteran's mixed hearing loss and chronic ear 
drainage would appear to be related to his service.

A hearing was held before a member of the Board sitting at 
Washington, D.C., in October 2000.  At that time the veteran 
testified he had hearing loss and drainage in his ears.  
Additional evidence associated with the file included the 
sworn testimony of the appellant regarding his claim that he 
did not have any medical problems with his ears prior to his 
military service, and that his problems were possibly due to 
exposure to a fungus while swimming.  

To summarize, the evidence received since the June 1979 
decision by the RO includes an August 1997 statement from a 
VA physician who indicated that the veteran's ear problems 
dated back to his military service.  The Board finds that the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is the judgment of the Board that this 
evidence is new and material and the appellant's claim for 
service connection for otitis media is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral otitis media is 
reopened, and to this extent only, the claim is granted


REMAND

As previously discussed, the Board has reopened the veteran's 
claim of service connection for a psychiatric disorder on a 
secondary basis.  Thus, a current decision is based on a de 
novo review of the record.

During the veteran's hearing before the Board in October 
2000, the representative requested awarded an extraschedular 
evaluation for hearing loss since he is unable to wear 
hearing aids in one of his ears.  The veteran stated that he 
believed both service and post-service private medical 
treatment records were not of record.  He stated that he 
received treatment at a clinic on Okinawa.  The evidence 
shows that a VA physician August 1997 indicated that the 
veteran's ear problems dated back to his military service.  
As such, the Board is of the opinion that a contemporaneous 
and thorough VA examination is warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should ask the veteran to 
identify all military and post service 
medical records, which he believes have 
not been obtained, to include all current 
treatment records. Concerning the military 
records he should furnish the approximate 
date, location, and name of the treating 
facility.  He should also be furnished the 
appropriate release of information forms.  
The RO should then obtain all records, 
which are not on file.

3.  The RO should request the VA medical 
facility in Washington, D.C., to furnish 
copies of any treatment records covering 
the period from 1996 to the present.

4.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
service medical records.

5.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the nature, severity, and 
etiology of claimed otitis media and the 
severity of the hearing loss.  In addition 
to an audiological examination, any other 
tests deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available to 
the examiner in conjunction with the 
examination.

The examiner is requested to render an 
opinion as to when the chronic otitis 
media was initially manifested?  If 
present at the time of entry into active 
duty, whether it is as likely as not that 
the pre-existing otitis underwent a 
chronic increase in severity beyond normal 
progression? The rationale for any 
conclusions reached should be recorded.

6.  Thereafter, the RO should re-
adjudicate the issues in appellate status, 
to include extraschedular consideration 
pursuant to of 38 C.F.R. § 3.321(b).  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




